Citation Nr: 0820500	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  06-02 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty for approximately 30 years 
between February 1946 and February 1987, with over 11 years 
of additional reserve service.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to a compensable rating for 
bilateral hearing loss.


FINDING OF FACT

1.  For the period from January 14, 2005, to March 13, 2007, 
the veteran's bilateral hearing loss was manifested by no 
more than auditory acuity level III in each ear.

2.  For the period since March 14, 2007, the veteran's 
bilateral hearing loss has been manifested by no more than 
auditory acuity level VI in each ear.


CONCLUSIONS OF LAW

1.  For the period from January 14, 2005 to March 13, 2007, 
the criteria for a compensable rating for bilateral hearing 
loss were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86 Diagnostic Code (DC) 6100 (2007).

2.  For the period since March 14, 2007, the criteria for an 
increased rating of 30 percent, but no more, for bilateral 
hearing loss have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.85, 4.86 DC 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2007).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2007).

The rating criteria include an alternate method of rating 
exceptional patterns of hearing.  When the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, or is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment form either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  In this case, the 
veteran's test results do not meet the numerical criteria for 
such a rating, and thus his hearing loss will be rated by the 
usual method only.  38 C.F.R. § 4.86 (2007).

Treatment records dated from January 2004 to February 2005 
show that the veteran received periodic care associated with 
his hearing aids.  Audiometric evaluation in January 2005 
revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
75
75
70
LEFT
30
45
50
70
70

The averages were 64 in the right ear and 59 in the left ear.  
Speech recognition ability was 92 percent in the right ear, 
and 88 percent in the left ear.  

The veteran underwent VA audiological examination in March 
2005.  The pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
70
80
75
LEFT
20
50
70
75
65

The averages were 65, bilaterally.  Speech recognition 
ability was 84 percent, bilaterally.  

The next and final record related to complaints of hearing 
loss is dated in March 2007.  At that time, the veteran was 
examined by the same audiologist who conducted the January 
2005 evaluation and the March 2005 VA examination. 
Audiometric evaluation in March 2007 revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
70
80
75
LEFT
25
55
70
75
70

The averages were 66 percent in the right ear and 68 percent 
in the left ear.  Speech recognition ability was 72 percent 
in the right ear, and 68 percent in the left ear.  A March 
2007 record of audiological treatment notes that while there 
had been no significant change in the hearing thresholds 
since March 2005, the speech discrimination had decreased, 
bilaterally.  The reliability of the testing was determined 
to be good.

As pertains to the January 2005 evaluation, for the right 
ear, the average pure tone threshold of 64 decibels, along 
with a speech discrimination rate in the 92 percentile 
warrants a designation of Roman Numeral II under Table VI of 
38 C.F.R. § 4.85.  For the left ear, the average pure tone 
threshold of 59 decibels, along with a speech discrimination 
rate in the 88 percentile warrants a designation of Roman 
Numeral III under Table VI of 38 C.F.R. § 4.85.  Under Table 
VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral 
II, and the left ear is Roman Numeral III, the appropriate 
rating is 0 percent under Diagnostic Code 6100.  

As pertains to the March 2005 examination, the average pure 
tone thresholds of 65 decibels, along with speech 
discrimination rates in the 84 percentile warrant a 
designation of Roman Numeral III under Table VI of 38 C.F.R. 
§ 4.85.  Under Table VII of 38 C.F.R. § 4.85, where each ear 
is Roman Numeral III, the appropriate rating is 0 percent 
under Diagnostic Code 6100.  

Finally, as pertains to the March 2007 evaluation, the 
average pure tone thresholds of 66 decibels in the right ear, 
along with a speech discrimination rate in the 72 percentile 
warrants a designation of Roman Numeral VI under Table VI of 
38 C.F.R. § 4.85.  For the left ear, the average pure tone 
thresholds of 68 decibels, along with a speech discrimination 
rate in the 68 percentile warrants a designation of Roman 
Numeral VI under Table VI of 38 C.F.R. § 4.85.  Under Table 
VII of 38 C.F.R. § 4.85, where each ear is Roman Numeral VI, 
the appropriate rating is 30 percent under Diagnostic Code 
6100.  The veteran's left ear does meet the criteria for a 
pattern of exceptional hearing loss because all the 
thresholds are 55 decibels or more at 1000, 2000, 3000, and 
4000 Hertz.  However, application of Table VIa provides a 
Roman Numeral V.  Therefore, because the use of Table VI is 
of greater benefit to the veteran in providing a Roman 
Numeral VI, the Board will rate the veteran's left ear as a 
Roman Numeral VI.  38 C.F.R. § 4.86(b).  

Based upon the January 2005 and March 2005 audiometric test 
results, the Board finds that for the period from January 14, 
2005, when the veteran filed his claim for an increased 
rating, to March 13, 2007, the veteran was not entitled to a 
compensable rating.  However, as of March 14, 2007, the Board 
finds that the veteran is entitled to an increased rating of 
30 percent, based upon the March 2007 audiometric test 
results.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2005; and a 
rating decision in April 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the January 2006 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A compensable rating for bilateral hearing loss for the 
period from January 14, 2005, to March 13, 2007 is denied.

An increased rating of 30 percent for bilateral hearing loss 
is granted for the period since March 14, 2007.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


